DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 10-12, in the reply filed on 06/29/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12, 21-23, 25-32, and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAE et al (US 2017/0367187).
Regarding claim 10, CHAE discloses a capacitor (Fig. 1, 100), comprising: an elongated body (Fig. 1, 110) including a first surface (Fig. 1, bottom of 110 in T direction) and a second surface (Fig. 1, top of 110 in T direction) opposite the first surface; first and second contacts on the body (Fig. 1, 131/132); and a plurality of conductive layers (Fig. 2, 121/122) disposed in the body  (Fig. 2) and extending in a same direction as a longitudinal axis of the body (Fig. 2, L), the plurality of conductive layers including a first conductive layer (Fig. 2, bottom 121) closest to the first surface (Fig. 2) and a second conductive layer 
Regarding claim 11, CHAE further discloses that the plurality of conductive layers include a first set of conductive layers (Fig. 2, 121) and a second set of conductive layers (Fig. 2, 122), wherein the first set of conductive layers are contact with the first contact (Fig. 2, 121 to 131), and wherein the second set of conductive layers are in contact with the second contact (Fig. 2, 122 to 132).  
Regarding claim 12, CHAE further discloses that the body comprises a ceramic material ([0022]).
Regarding claim 21, CHAE further discloses that the first set of conductive layers and the second set of conductive layers are interdigitated (Fig. 2).  
Regarding claim 22, CHAE further discloses that an insulation material (Fig. 2, 111) is disposed between the first conductive layer and the second conductive layer (Fig. 2).  
Regarding claim 23, CHAE further discloses that the body comprises barium titanate (BaTiO3) ([0033]).  
Regarding claim 25, CHAE further discloses that the first and second contacts on the body comprise planar contacts in contact with one of the first surface and the second surface (Fig. 1, 131b and 132b make contact with 110 through 131a and 132a).  
Regarding claim 26, CHAE further discloses that the first and second contacts on the body comprise L-shaped metal structures on opposing ends of the body (Fig. 1, 131a and 132a).  
Regarding claim 27, CHAE discloses a capacitor (Fig. 1, 100), comprising: a body (Fig. 1, 110) including a dummy portion (Fig. 2, below 121/122s) and a device portion (Fig. 2, at 121s and 122s), the dummy portion and the device portion extending in a first direction (Fig. 2, L) and arranged such that a longitudinal axis of the device portion is offset from a longitudinal axis of the body in a second direction 
Regarding claim 28, CHAE further discloses that the first and second electrical contacts are in direct electrical contact with the device portion (Fig. 2).  
Regarding claim 29, CHAE further discloses a plurality of electrode layers (Fig. 2, 121/122) residing within the device portion (Fig. 2).  
Regarding claim 30, CHAE further discloses that the device portion includes an insulation material (Fig. 2, 111) that occupies spaces between the plurality of electrode layers (Fig. 2).  
Regarding claim 31, CHAE further discloses that the first electrical contact contacts first ones of the plurality of electrode layers (Fig. 2, 131 contacts 121) and the second electrical contact contacts second ones of the plurality of electrode layers (Fig. 2, 132 contacts 122).  
Regarding claim 32, CHAE further discloses that the dummy portion has a dummy portion thickness measured in the second direction (Fig. 2, T direction); the device portion has a device portion thickness measured in the second direction (Fig. 2); and the device portion thickness is thicker than the dummy portion thickness (Fig. 4, B is less than half the capacitor which middle is at CLC).  
Regarding claim 33, CHAE further discloses that the device portion thickness is more than two times thicker than the dummy portion thickness ([0088]) When B is 0.333 thickness of half the body (1/6 whole body) then the device portion would be the remaining 5/6th of the body and more than double the thickness).  
Regarding claim 34, CHAE further discloses that the first and second electrical contacts comprise L-shaped metal structures on opposing ends of the body (Fig. 2, 131a/132a).  
Regarding claim 36, CHAE discloses a capacitor (Fig. 1, 100) comprising: a body (Fig. 1, 110) including: a device portion (Fig. 2, at 121s/122s) disposed in the body such that the device portion is asymmetrical along a longitudinal axis of the body (Fig. 2, not in center of T direction); -6- 4823-3332-7597.1Atty. Dkt. No. 106861-9283a dummy portion 
Regarding claim 37, CHAE further discloses that the body comprises a ceramic material ([0022]).

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 2014/0166351).
Regarding claim 24, LEE discloses a capacitor (Fig. 1, 100), comprising: an elongated body (Fig. 1, 110) including a first surface (Fig. 1, SB) and a second surface (Fig. 1, ST) opposite the first surface; first and second contacts on the body (Fig. 1, 131/132); and a plurality of conductive layers (Fig. 1, 121/122) disposed in the body  (Fig. 1) and extending in a same direction as a longitudinal axis of the body (Fig. 1, L), the plurality of conductive layers including a first conductive layer (Fig. 2, bottom 122) closest to the first surface (Fig. 2) and a second conductive layer (Fig. 2, top 121) closest to the second surface (Fig. 2), wherein a first distance between the first surface and the first conductive layer is greater than a second distance between the second surface and the second conductive layer (Fig. 2, distance between bottom of 110 and bottom 122 is greater than distance of top 121 to top of 110), wherein the first and second contacts of the body (Fig. 1, 131/132) extend some distance over each of the first surface and the second surface (Fig. 2, 131 and 132 on both SB and ST).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al (US 2017/0367187) in view of JANG et al (US 2019/00890843).
Regarding claim 35, CHAE fails to teach the claim limitations.
JANG teaches that the L-shaped metal structures (Fig. 3, 141/142) do not contact the dummy portion (Fig. 3, portion above 121/122).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of JANG to the invention of CHAE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Prior Art References 
JUN et al (US 2020/0118760) teaches relevant art in Fig. 2-4.
MORI et al (US 2019/0287720) teaches relevant art in Fig. 2-3B.
LEE et al (US 2015/0047887) teaches relevant art in Fig. 3-4.
LEE et al (US 2014/0168849) teaches relevant art in Fig. 1-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848